Per Curiam.
The principle which' governs this case, was settled in Jones v. Shawhan, If I can contract with another to sell and deliver me a steamboat at a day certain, there is no reason why he should have a lien on it after having parted with the property unconditionally, whether the boat be a new, or an old one; whether it be finished or unfinished, provided it answers the description in the contract; or whether the vendor had himself purchased it or built it with his own hands. The statute was not made for such a case. Mechanics and material men may follow the product of their labour or materials wherever they can find it. But the owner of a boat, buil^by himself, sells it as he would any other chattel, on the personal credit of the buyer, where he expressly takes no other security. If the personal responsibility of the buyer prove insufficient, the seller has made a bad bargain, and he has himself to blame for not having taken the proper precaution ; but he cannot resort to the security provided by the statute for a different class of creditors. The cause seems to have been well tried on its merits, and we perceive no error in it.
Judgment affirmed.